Citation Nr: 0211011
Decision Date: 08/30/02	Archive Date: 11/06/02

DOCKET NO. 00-22 090             DATE AUG 30 2002

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

Whether new and material evidence has been presented to reopen a
claim of entitlement to service connection for a chronic
lumbosacral strain.

(The issue of entitlement to special monthly compensation benefits
on account of being in need of aid and attendance of another person
or on account of being housebound will be the subject of a later
decision.)

REPRESENTATION

Appellant represented by: Theodore C. Jarvi, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and his wife.

ATTORNEY FOR THE BOARD 

A. Hinton, Counsel 

INTRODUCTION

The veteran served on active duty from December 1968 to February
1971. He also had service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from an April 1999 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).
He April 1999 rating decision found that new and material evidence
had not been submitted to reopen a claim for service connection for
a lumbosacral strain, which was previously denied in an unappealed
rating decision of November 1977.

In a June 2001 decision the Board determined that new and material
evidence had not been presented to reopen the claim for service
connection for a lumbosacral strain. The Board also remanded the
issue of entitlement to special monthly compensation benefits on
account of being in need of aid and attendance of another person or
on account of being housebound to the RO for additional
development. The veteran filed an appeal with the United States
Court of Appeals for Veterans Claims (the Court) only on the issue
of whether new and material evidence had been presented to reopen
the claim for service connection for a lumbosacral strain.
Therefore, the June 2001 Board remand remains active.

While the case was pending at the Court with respect to the claim
to reopen, the VA Office of the General Counsel and the veteran's
private attorney requested that the Court vacate the June 2001
Board decision in light of the Veterans Claims Assistance Act
(VCAA). Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000). The
Court granted the request in December 2001, and vacated the June
2001 Board decision; and remanded the case to the Board for
compliance with the directives to

- 2 -

include readjudication in light of the statutory requirements of
the VCAA; including assuring that development of the case meets the
new statutory requirements regarding notice to claimants of
required information and evidence under 5103, and regarding the
duty to assist claimants under 5103A.

This appeal only addresses the issue of whether new and material
evidence has been submitted to reopen the veteran's claim of
service connection for a chronic lumbosacral strain. Further
development will be conducted on the issue of service connection
for a chronic lumbosacral strain on a de novo basis pursuant to
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to
be codified at 38 C.F.R. 19.9(a)(2)). When it is completed, the
Board will provide notice of the development as required by Rule of
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 20.903.) After giving the notice and
reviewing the veteran's response to the notice, the Board will
prepare a separate decision addressing this issue.

FINDINGS OF FACT

1. In November 1977 the RO denied service connection for a
lumbosacral strain. The appellant did not appeal this decision.

2. Evidence added to the record since the November 1977 rating
decision is new, relevant to the issue at hand, and so significant
that it must be considered with all the evidence of record in order
to fairly adjudicate the merits of the claim.

CONCLUSION OF LAW

The evidence received since the November 1977 rating decision,
which denied service connection for a lumbosacral strain, is new
and material and the claim is reopened. 38 U.S.C.A. 5108, 7105
(West 1991); 38 C.F.R. 3.156 (2001)

- 3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency
of this appeal with the enactment of the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).
This law eliminates the concept of a well-grounded claim, and
redefines the obligations of VA with respect to the duty to assist.
The new law also includes an enhanced duty to notify a claimant as
to the information and evidence necessary to substantiate a claim
for VA benefits. The final rule implementing the VCAA was published
on August 29,2001. 66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159, and
3.326(a)). For the limited purposes of reopening the veteran's
claim, the Board finds that the requirements of VCAA have been met.

Entitlement to service connection may be granted for a disability
resulting from disease or injury incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 2001).

Continuity of symptomatology is required only where the condition
noted during service is not, in fact, shown to be chronic, or where
the diagnosis of chronicity may be legitimately questioned.

When the fact of chronicity in service is not adequately displayed,
then a showing of continuity after discharge is required to support
the claim. 38 C.F.R. 3.303(b) (2001).

Certain chronic disabilities, such as arthritis, are presumed to
have been incurred in service if manifest to a compensable degree
within one year of discharge from service. 38 U.S.C.A. 1101, 1112,
1113 (West 1991); 38 C.F.R. 3.307, 3.309.

- 4 -

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

The evidence of record at the time of the November 1977 rating
decision may be briefly summarized. The service medical records
show that the veteran was treated on several occasions during 1969
in early July 1969 for low back pain diagnosed as a mild
lumbosacral strain

Following service the veteran was treated at a VA medical facility
in September 1976 with a history of back trauma sustained in a
helicopter crash in Vietnam in 1969. He reported intermittent back
problems since then with increasing frequency, duration and
intensity. The assessment was recurrent right paralumbar back pain
of undetermined origin and of apparently mild degree. X-rays showed
no abnormality.

The veteran was seen again in September 1977 with complaints of
recurring episodes of low back pain. The consultation report at
that time noted that the veteran's work involved driving several
hundred miles every week and that this seemed to aggravate the
veteran's condition. The report also noted that the veteran stated
that he had had some back difficulties since being involved in a
helicopter hard landing and apparently sustaining a compression
fracture of the 1st lumbar vertebra while in service. X-ray
examination at the present time revealed no interval change since
September 1976; Schmorl's nodes were noted on T6 and L1 bodies but
the vertebrae otherwise were not remarkable and the interspaces
were well maintained. The conclusion was that there was a negative
study of the dorsal and lumbar spine.

In November 1977, the RO denied service connection for a
lumbosacral strain on the basis that there had been only one period
of lumbosacral strain shown in service, without recurrence again
until 1976. The appellant did not appeal that rating decision,
which therefore became final. 38 U.S.C.A. 7105. However, the
appellant may reopen his claim by submitting new and material
evidence.

- 5 -

The provisions of 38 C.F.R. 3.156(a), provide that "new and
material evidence" is evidence not previously submitted which bears
directly and substantially upon the specific matter under
consideration, is not cumulative or redundant, and which by itself
or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. Furthermore, the Court of Appeals for the
Federal Circuit has indicated that evidence may be considered new
and material if it contributes "to a more complete picture of the
circumstances surrounding the origin of a veteran's injury or
disability, even where it will not eventually convince the Board to
alter its ratings decision." Hodge v. West, 115 F.3d 1356, 1363
(Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence
has been submitted, the credibility of the evidence, although not
its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510,
513 (1992).

The evidence received since the November 1977 rating decision
includes service medical records and VA and private medical records
showing treatment for low back problems from 1978 to 2000. Also
received was hearing testimony and lay statements.

The VA medical records received includes assessments, impressions
and/or diagnoses of chronic recurrent low back strain syndrome,
multiple degenerative disk disease in the lumbar spine, mild
superior and inferior compression deformities at the L1 vertebral
body, and diffusely narrowed disc spaces noted throughout the
lumbar spine from L1-2 through L5-S1. The lay statement is from a
fellow helicopter pilot who served in Vietnam at the same time as
the veteran. He attested to the fact that he observed a helicopter
returning from a combat mission, and that the helicopter had
suffered a hard landing, which was obvious from damage to the skids
when the helicopter struck the ground. A lay statement was received
in July 2002 from the veteran's former wife, with whom he was
married at the time when he returned from service. In that
statement she attested that the veteran was involved in a
helicopter accident in Vietnam that resulted in an injury to his
back.

- 6 -

She attested that when he returned home, the veteran did suffer
with back pain from the accident, and the symptoms bothered him
continually.

To summarize, the Board find that the lay statements received since
the November 1977 rating decision are new and material as they
indicate that the veteran did sustain trauma to the back during
service and experienced low back problems on his release from
active duty. Accordingly, the claim is reopened. 38 U.S.C.A. 5108;
38 C.F.R. 3.156(a).

ORDER

As new and material evidence has been received, the claim for
service connection for a chronic lumbosacral strain is reopened. To
this extent only, the appeal is granted.

ROBERT P. REGAN 
Member, Board of Veterans Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.

- 7 - 

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel. 
In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 -

